 1   McGREGOR W. SCOTT
     United States Attorney
 2   STEPHEN S. CODY
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5   Attorneys for Plaintiff
     United States of America
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           )    2:17-po-00153-CKD
                                                         )
12                       Plaintiff,                      )    STIPULATION AND ORDER TO
                                                         )    RESET COLLATERAL AND VACATE
13           v.                                          )    BENCH TRIAL
                                                         )
14   LEROY EDWARDS,                                      )    DATE: August 26, 2019
                                                         )    TIME: 9:00 a.m.
15                       Defendant.                      )    JUDGE: Carolyn K. Delaney
                                                         )
16                                                       )
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20   through defendant’s provisionally appointed counsel, hereby stipulate as follows:

21          1.      By previous order, this matter was scheduled for a bench trial on August 26, 2019, at

22   9:00 a.m.

23          2.      By this stipulation, the parties jointly move to reset collateral in Case Number 2:17-po-

24   00153-CKD, relating to Violation Number 6281874/CA52, for a total amount of $100.00. The new

25   amount includes a fine of $65.00, a special assessment of $5.00, and a processing fee of $30.00.

26          3.      By this stipulation, the parties jointly move to vacate the bench trial scheduled on August

27   26, 2019.

28   ///

                                                          1
 1   IT IS SO STIPULATED.

 2    Dated: August 12, 2019                McGREGOR W. SCOTT
                                            United States Attorney
 3

 4                                          /s/ Stephen S. Cody
                                            STEPHEN S. CODY
 5                                          Special Assistant U.S. Attorney
 6

 7    Dated: August 12, 2019                /s/Stephen Cody for
                                            LINDA ALLISON
 8                                          Counsel for Defendant
 9                                          LEROY EDWARDS
                                            [by agreement via email]
10

11

12

13

14

15                              FINDINGS AND ORDER

16         IT IS SO FOUND AND ORDERED

17   Dated: August 19, 2019

18

19

20

21

22

23

24

25

26

27

28
                                        2
